DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 12/17/2021, claims 1 and 10 have been amended. Claims 2 and 11 have been cancelled. Therefore, claims 1, 3-10 and 12-18 are currently pending for the examination.

                                                          Terminal Disclaimer 
3.	The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/148,899 has been reviewed and is accepted. The terminal disclaimer has been recorded.

                                                            Response to Amendments
4.	Applicant’s arguments: see Page 1-3, filed on 12/17/2021, with respect to claims 1, 3-10 and 12-18 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1, 3-6, 8-10, 12-15 and 17-18 have been withdrawn. 
Applicant’s representative initiated the interview prior to filing the official Response and discussed proposed amendments related to the allowable subject matter. Agreement was reached that potential amendments for the independent claims overcome the prior art of record, contingent (Applicant initiated interview summary dated 12/09/2021).
Applicants have amended each of independent claims 1 and 10 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1, 3-10 and 12-18 are allowable.

Allowable Subject Matter
5.	In the Amendment application filed on 12/17/2021, claims 1, 3-10 and 12-18 (renumbered as claims 1-16) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“ determining a second frequency range based on the first frequency range and selected from the spectrum allocation; and wherein the second spectrum inquiry response includes the second frequency range” in combination with other claim limitations as specified in claims 1 and 10.
Note that the first closest prior art, Mueck et al. (US 2021/0153029 A1), hereinafter “Mueck” teaches: sending a proxy spectrum inquiry request to a spectrum management entity via the communication interface (paragraph [0133], requests information on available spectrum from database); receiving a proxy spectrum inquiry response, including a spectrum allocation, from the spectrum management entity via the communication interface (paragraph [0133], aggregate information on underused bands to operator); sending a first spectrum inquiry response, including the spectrum allocation, to a first base station via the communication interface (paragraph [0126], list of Generalized Authorized Access, Priority Access License for unlicensed usage slots); and sending the second spectrum inquiry response to a second base station via the communication interface (paragraph [0135], the message flow).
Note that the second closest prior art, WO 2018/0172367 A1, hereinafter “WO’367” teaches: receiving a grant request, including a frequency range based on the spectrum allocation, from the base station via the communication interface (Figs. 4, 5, 6, page 5, line 25-28, "Spectrum Request" message corresponds to a request for authorization to transmit on the frequencies); and determining a spectrum inquiry response based on the grant request (Figs. 4, 5, 6, page 5, line 29-34; page 6, line 30-36; page 7, line 1-3;  dynamic spectrum allocation).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Das et al. (US 10,492,233 B2) entitled: "System And Method For Switching Frequencies In A Wireless Access Solution Based On Dynamic Spectrum Allocation"
• Mueck et al. (US 9,973,933 B2) entitled: "Spectrum Access System (SAS) Controller, Evolved Node-B (ENB) And Method For Allocation Of Shared Spectrum "
• MUECK et al. (US 2017/0055193 A1) entitled: "Communication Device And Method For Communicating Using A Frequency Range"
• Gunasekara et al. (US 10,536,859 B2) entitled: "Methods And Apparatus For Dynamic Control And Utilization Of Quasi-Licensed Wireless Spectrum"
•El-Refaey et al. (US 9,313,665 B2) entitled: "Coordination Of Spectrum Usage Rights Among Entities"
• Lou et al. (US 2019/0394704 A1) entitled: "Multi-Operator Spectrum Resource Sharing Management"
• Markwart et al. (US 2018/0288621 A1) entitled: "Coordination Spectrum Authorization For Backhaul Connections"

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/Primary Examiner, Art Unit 2414